Citation Nr: 0718222	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  04-01 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a mid-back 
disability.

2.  Entitlement to service connection for a left great toe 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1991 to 
January 1992 and from May 1998 to March 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the above claims.


FINDINGS OF FACT

1.  A mid-back disorder did not have its onset during active 
service or result from disease or injury in service.

2.  There is no competent evidence of record showing that the 
veteran currently suffers from a left great toe disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
mid-back disability have not been met.  38 U.S.C.A. §§ 1101, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  The criteria for entitlement to service connection for a 
left great toe disability have not been met.  38 U.S.C.A. 
§§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in September 2006.  The veteran was 
told of the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the September 
2006 notice letter was subsequently considered by the RO in 
the January 2007 supplemental statement of the case.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the veteran received pre-
adjudicatory notice.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Since the veteran's claims for entitlement to service 
connection were denied by the RO and are also being denied by 
the Board, as discussed herein, there is no potential 
effective date or disability rating issue that would warrant 
additional notice as to the service connection issue.  See 
Dingess/Hartman, 19 Vet. App. at 473.  The RO did, however, 
send the veteran a letter in September 2006 notifying him 
that if compensation was granted, a disability rating and an 
effective date would be assigned.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  The veteran stated in September 
2006 that he had no other information or evidence to submit.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  VA need not obtain an 
examination for the issue of service connection for a left 
great toe disability.  The evidentiary record does not show 
that the veteran currently suffers from such disability.  See 
38 C.F.R. § 3.159(c)(4)(C) (2006); see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).  To the contrary, VA 
treatment records show that examination of the lower 
extremities was normal in December 2004, with sensation 
intact.  With regard to the claim for service connection for 
a mid-back disability, the veteran underwent a VA examination 
in December 2006.  The duty to notify and assist having been 
met by the RO to the extent possible, the Board turns to the 
analysis of the veteran's claims on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.



A.  Mid-back disability

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
mid-back disability.  

Service medical records show that the veteran complained of 
having body aches in September 1998 and was diagnosed as 
having mid thoracic back pain.  The remainder of the service 
medical records are silent for any further complaints or 
treatment of mid-back pain.  On separation, the veteran 
checked "yes" for having recurrent back pain or any back 
problem and stated that he had muscle spasms in the mid-back.  
The separation examination report, however, stated that the 
veteran's spine was normal.  

Following service, VA medical treatment records showed that 
in December 2004, the veteran was treated for complaints of 
mid-back pain.  Physical examination was normal.  The 
assessment was mid-back pain/strain - 1991.  

In December 2006, the veteran was afforded a VA examination.  
An addendum was provided in January 2007.  The claims file 
was reviewed.  The veteran reported that he had been 
suffering since 1992 from a back contusion, which occurred 
during basic training.  He stated that he twisted his back 
while helping a fellow soldier.  He reportedly injured it 
again in 2002 when he fell into a hole during marching.  At 
that time, he complained of having stiffness and constant 
pain in the middle back.  Following a physical examination, 
the veteran was diagnosed as having thoracic myofascial 
strain with right thoracic muscle tenderness and negative x-
ray.  The examiner concluded that the veteran's back 
condition was not related to service.  

There is no competent medical evidence of record showing that 
the veteran's mid-back disability had its onset during active 
service or is related to any in-service disease or injury.  
The service medical records do show that the veteran was 
diagnosed as having mid thoracic back pain in September 1998.  
However, there was no other treatment records subsequent to 
September 1998 showing any complaints or treatment for mid-
back problems.  The record is silent until 2003 when the 
veteran stated during separation that he had back spasms.  

Furthermore, the VA examiner provided a definitive opinion 
that the veteran's current disability was not related to 
active service.  The opinion was based upon review of the 
claims file and a physical examination, and is found to be 
persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
mid-back disability to service, and the medical evidence of 
record does not otherwise demonstrate it is related to 
service.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a mid-back disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. §5107.


B.  Left great toe disability

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In this case, although service medical records from November 
2002 show that the veteran had numbness to light touch to the 
first web space of the left foot and, on separation, the 
veteran report having numbness in his left big toe, the 
record does not contain a current diagnosis of a left great 
toe disability.  For example, VA post-service treatment 
records from December 2004 show that the veteran's lower 
extremities had motor strength of 5/5 and sensation was 
intact.  In addition, the veteran's post-service VA treatment 
records are silent for any complaints, treatment, or 
diagnosis of a left great toe disorder.  

The veteran's own statements that he suffers from a left 
great toe disability are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of any 
competent evidence of a current left great toe disability, 
the Board must conclude the veteran does not currently suffer 
from that disability.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a left great toe disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. §5107.


ORDER

Service connection for a mid-back disability is denied.

Service connection for a left great toe disability is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


